By the Court.
In an action by a creditor to set aside a deed made by an insolvent debtor to his wife (through a third party), the petition averred that the conveyance was made after the debt accrued, without any valuable consideration ; and that it was made with intent to hinder, delay and defraud creditors. At the trial the defendants made no claim that any valuable consideration supported the deed, but offered to prove that when it was delivered the land was the family homestead; that it was incumbered by a mortgage paramount to the homestead exemption, and was worth only $700 more than the mortgage debt. The trial court excluded this evidence as immaterial, set aside tbe deed and decreed a sale.
Held: 1. Notwithstanding the decree, the $500 exemption in lieu of a homestead may be allowed out of the proceeds.
2. As the case was, the evidence excluded was immaterial

Judgment affirmed.